









SEVERANCE AGREEMENT AND GENERAL RELEASE




This Severance Agreement and General Release (this "Agreement") is entered into
this 20 day of March, 2014. The Connecticut Water Company and the Connecticut
Water Service, Inc. (referred to throughout this Agreement as the "Company"),
and Terrance P. O'Neill, his heirs, executors, administrators, successors, and
assigns (collectively referred to throughout this Agreement as "Mr. O'Neill"),
agree that:


I. Last Day of Employment. Mr. O'Neill is currently employed with the Company in
the position of Vice President, Service Delivery. Effective March 31, 2014, Mr.
O'Neill resigns his officer and director positions with the Company and its
subsidiaries. As described further in Section II, should Mr. O'Neill agree to
and sign this Agreement, Mr. O'Neill will remain an employee of the Company,
serving as a non-officer advisor to the President & CEO until September 30,
2014, at which time his employment with the Company will terminate and his final
date of employment will be recorded as September 30,
2014.


II. Consideration. In consideration for Mr. O'Neill resigning his officer and
director positions with the Company and its subsidiaries, signing this
Agreement, and complying with the promises herein, the Company agrees to permit
Mr. O'Neill to continue employment until September 30, 2014 and to pay the
benefits described on Exhibit A attached hereto (the "Benefits"). The Company
will include the value of the Benefits on the appropriate year's IRS Form W2.


Mr. O'Neill will be eligible to attend, at the Company's expense, the 2014
CTAWWA Annual Conference, the AWWA Annual Conference and the NEWWA Annual
Conference. He may use his Company issued P-Card for all normal and customary
travel expenses for these conferences and provide receipts and explanations to
the VP, Human Resources and Corporate Secretary as soon as possible following
the date of charge.


Mr. O'Neill will remain on the payroll at his current bi-weekly rate of pay,
$8,329.26 and be eligible to continue to participate in health and welfare
plans, the Savings Plan of the Connecticut Water Company, Connecticut Water
Company Employees' Retirement Plan, and his Amended and Restated Supplemental
Executive Retirement Agreement until his final day of employment, September 30,
2014. Mr. O'Neill's participation in agreements and plans provided to officers
of the Company, including but not limited to the Performance Stock Plan awards
for 2014, his Employment Agreement, and any Deferred Compensation Agreement will
cease as of March 31, 2014. Mr. O'Neill will be eligible to continue to
participate in the Runzheimer program at his current level, provided that if Mr.
O'Neill drives under 5,000 business miles in 2014, he will be taxed on the
difference between the program reimbursement provided to him and the IRS
approved mileage reimbursement amount.


III. No Consideration Absent Execution of this Agreement. Mr. O'Neill
understands and agrees that he will not receive the Benefits, except for
execution and non-revocation of this Agreement and the fulfillment of the
promises contained herein.


IV. General Release of All Claims. Mr. O'Neill knowingly and voluntarily
releases and forever discharges, to the fullest extent permitted by law, the
Company, its subsidiaries, divisions, predecessors, successors, and assigns, and
the current and former employees, officers, directors, insurers, attorneys and
agents thereof, of and from any and all claims, known and unknown, asserted and
unasserted, Mr. O'Neill has or



--------------------------------------------------------------------------------



may have against the Company as of the date of his execution of this Agreement,
including, but not limited to, any alleged violation of:


•    Title VII of the Civil Rights Act of 1964;


•    Sections 1981 through 1988 of Title 42 of the United States Code;


•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



•    The Americans with Disabilities Act of 1990;


•    The Age Discrimination in Employment Act of 1967 ("ADEA");


•    The Workers Adjustment and Retraining Notification Act;


•    The Immigration Reform and Control Act;


•    The Fair Credit Reporting Act;


•    The Sarbanes-Oxley Act of 2002;


•
Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance;



•
Any obligation or claim arising under any public policy, contract express or
implied, written or oral), tort, or common law, including but not limited to,
wrongful discharge, defamation, emotional distress, misrepresentation and/or
obligations arising out of any of the Company's employment policies or
practices, employee handbooks and/or any statements by any employee or agent of
the Company whether oral or written, except for the Company's obligation to pay
Mr. O'Neill the Benefits described herein and to pay Mr. O'Neill his otherwise
vested employee benefits; and



•    Any allegation for costs, attorney's fees, or other expenses.


V. Affirmations. Mr. O'Neill affirms that he has not filed, caused to be filed,
or presently is a party to any claim against the Company in any forum or form.


Mr. O'Neill affirms that effective March 31, 2014 he will no longer be an
officer or director of the Company and as of September 30, 2014 he will no
longer be a Company employee and will not have access to any of the Company's
premises and/or systems. He affirms that he will not attempt to access any of
the Company's or the Company's client's IT systems following termination of
employment on September 30, 2014.


Mr. O'Neill also affirms that he has been paid and/or has received all leaves
(paid or unpaid), compensation, wages, bonuses, commissions, expenses, vacation
time, and/or benefits to which he may be entitled as of March 31, 2014, except
as provided in this Agreement. For services rendered from the date of this
Agreement until September 30, 2014, Mr. O'Neill agrees that he will be permitted
to use accrued paid time off. Mr. O'Neill further affirms that there will be no
payout for any unused accrued time as of September 30, 2014. Mr. O'Neill further
affirms that he has no known workplace injuries or occupational diseases.





--------------------------------------------------------------------------------



VI. Confidentiality and Return of Property. Mr. O'Neill agrees not to disclose
any information regarding the existence or substance of this Agreement, except
to his tax advisor, immediate family and/or an attorney with whom Mr. O'Neill
chooses to consult regarding his consideration of this Agreement. Mr. O'Neill
also affirms that he has not divulged, and that he will not divulge, any
proprietary or confidential information including but not limited to passwords
and privileged accesses related to the Company premises, IT systems and
networks.


Mr. O'Neill agrees and affirms that he will return all of the Company property,
other than the Company issued purchase card, to the Vice President of Human
Resources and Corporate Secretary including documents, and/or any confidential
information in his possession or control. Mr. O'Neill also affirms that he is in
possession of all of his personal property that, as of March 31, 2014, he has or
had at the Company premises and that the Company is not in possession of any of
his personal property.


VII. Employment References. Mr. O'Neill agrees to instruct future prospective
employers to make inquiries concerning his employment at the Company to Kristen
A. Johnson, Vice President of Human Resources. In response to any such inquiries
concerning his employment, the Company will only confirm Mr. O'Neill's job title
and dates of employment, per the Company's standard policy. The Company agrees
to provide a mutually acceptable letter of reference for Mr. O'Neill within
seventy
(70) days after Mr. O'Neill's last day of employment, September 30, 2014. Mr.
O'Neill agrees to draft such a letter for review, edits and approval by the
Company as soon as practicable within this time frame.


VIII. Non-Disparagement. Mr. O'Neill represents and agrees that he will not in
any way disparage the Company including, but not limited to, its subsidiaries,
affiliates, current and former officers, directors and employees, or make or
solicit any comments, statements, or the like (including, without limitation,
the repetition or distribution of derogatory rumors, allegations, negative
reports or comments) to the media or to others that may be considered to be
derogatory or detrimental to the good name or business reputation of the Company
and/or its management.


IX. Section 409A. The parties acknowledge and agree that the Benefits
contemplated by this Agreement are intended to be exempt from or compliant with
Section 409A of the Internal Revenue Code of 1986 (hereafter IRC 409A), as
amended. However, the Company does not warrant to Mr. O'Neill that all
compensation paid to him or delivered to him for his services (including, but
not limited to, the Benefits) will be exempt from, or paid in compliance with,
IRC 409A. The Company may adopt (without any obligation to do so or to indemnify
Mr. O'Neill for failure to do so) such limited amendments to this Agreement and
appropriate policies and procedures, that the Company reasonably determines are
necessary or appropriate to (i) exempt the severance pay from IRC 409A and/or
preserve the intended tax treatment of the compensation and Benefits provided
with respect to this Agreement or (ii) comply with the requirements of IRC 409A.
No provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of IRC 409A from Mr. O'Neill to the Company or any
of its affiliate, employees or agents. Mr. O'Neill understands and agrees that
he bears the entire risk of any adverse federal, state, or local tax
consequences for his services on a basis contrary to the provisions of IRC 409A
or comparable provisions of any applicable state or local income tax laws.


Any taxable reimbursement of business or other expenses as specified under this
Agreement will be subject to the following conditions: (1) the expenses eligible
for reimbursement in one taxable year will not affect the expenses eligible for
reimbursement in any other taxable year; (2) the reimbursement of a eligible
expense will be made no later than the end of the year after the year in
which such expense was incurred; and (3) the right to reimbursement will not be
subject to liquidation or exchange for another benefit.





--------------------------------------------------------------------------------



X. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the state of Connecticut without regard
to its conflict of laws provisions. In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or seek any damages for breach. Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect.


XI. Cooperation. Mr. O'Neill agrees to cooperate with the Company as to details
of prior events, location of documents and files, or in any other manner in
which his cooperation is requested such as providing computer passwords and user
identification numbers. The Company will reimburse Mr. O'Neill for all
reasonable costs or expenses associated with this cooperation.


XII. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.


XIII. Entire Agreement. This Agreement, Exhibit A attached hereto, and the
"Resignation as Officer of Connecticut Water Service, Inc. and The Connecticut
Water Company and Notice of Retirement" letter dated March 31, 2014, a copy of
which is attached as Exhibit 8 hereto, sets forth the entire agreement between
the parties hereto, and fully supersede any prior agreements or understandings
between the parties. Mr. O'Neill acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, including but not limited to the
Terms Sheet dated March 16, 2014, except for those set forth in this Agreement.


MR. O'NEILL IS ADVISED THAT HE HAS TWENTY ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT. MR. O'NEILL ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT.


MR. O'NEILL MAY REVOKE HIS ACCEPTANCE OF THIS AGREEMENT FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS THE DAY HE SIGNS THIS AGREEMENT. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO ERIC W. THORNBURG AND STATE, "I HEREBY
REVOKE MY ACCEPTANCE OF OUR AGREEMENT." THE REVOCATION MUST BE PERSONALLY
DELIVERED TO A MEMBER OF THE COMPANY'S HUMAN RESOURCES DEPARTMENT, OR MAILED TO
ERIC W. THORNBURG AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER MR.
O'NEILL SIGNED THIS AGREEMENT.


MR. O'NEILL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST THE COMPANY AS SET FORTH IN PARAGRAPH IV ABOVE.


The parties knowingly and voluntarily signed this Agreement as of the date(s)
set forth below:


/s/ Terrance P. O’Neill
Date:  3/20/14
Terrance P. O'Neill
 



Connecticut Water Company and The Connecticut Water Service, Inc.:


/s/ Eric W. Thornburg
Date:  3/21/14
Eric W. Thornburg, President and CEO
 






--------------------------------------------------------------------------------



EXHIBIT A TO SEVERANCE AGREEMENT AND GENERAL RELEASE


BENEFITS






Performance Stock Plan Vesting




1. Unvested Performance Shares






Current Value of Accelerated Vesting of Performance Shares: $52,968 (FMV as of
3/11/14; to be revalued upon retirement)


Timing of Benefit Payment: If Mr. O'Neill signs and does not revoke the
Agreement, the Compensation Committee of the Company has agreed to deem his exit
an "approved retirement" under the Company's Performance Share Plan (the
"Plan"). As such, the vesting of performance shares will be accelerated. Payment
of the performance shares will be made in accordance with the terms of the Plan.
Accordingly, the conversion from performance shares into CWS Common Stock, and
payment of the shares, will be delayed for IRC 409A purposes until the first day
of the seventh month following his termination of employment on September 30,
2014, and such other payment terms as may be applicable per the terms of the
Plan will apply, provided the terms of the Agreement have been met.


Additional Information: Following is an accounting of Mr. O'Neill's unvested
performance shares:
•    534 Performance Shares awarded under the 2012 Plan Year (scheduled to vest
in 2015)


•    535 Performance Shares awarded under the 2013 Plan Year (scheduled to vest
in 2015)


•    534 Performance Shares awarded under the 2013 Plan Year (scheduled to vest
in 2016)


2. Unvested Performance Cash Award






Value of Accelerated Vesting of Performance Cash: $47,404.00


Timing of Benefit Payment: If Mr. O'Neill signs and does not revoke the
Agreement, the Compensation Committee has agreed to deem his exit an "approved
retirement" under the Plan. As such, the vesting of performance cash will be
accelerated. Payment of the performance shares will be made in accordance with
the terms of the Plan. Accordingly, the payment of performance cash will be
delayed for IRC 409A purposes until the first day of the seventh month following
Mr. O'Neill's termination of employment on September 30, 2014, and such other
payment terms as may be applicable per the terms of the Plan will apply,
provided the terms of the Agreement have been met.


Additional Information: Following is an accounting of your unvested performance
cash award:




•    $15,583 Performance Cash awarded under the 2012 Plan Year (scheduled to
vest in 2015)


•    $15,911Performance Cash awarded under the 2013 Plan Year (scheduled to vest
in 2015)


•    $15,910 Performance Cash awarded under the 2013 Plan Year (scheduled to
vest in 2016)





--------------------------------------------------------------------------------





Cash Severance Payment




If Mr. O'Neill signs and does not revoke the Agreement he will be eligible to
receive a one-time cash severance payment of $125,000.00, minus all applicable
tax deductions (the "Severance Payment"), which such amount includes a value for
three years of premium equivalents at the employee & family level for medical
and dental coverage of $15,500. The Severance Payment will be paid to Mr.
O'Neill on the first regularly-scheduled payroll date following September 30,
2014.



















































































































--------------------------------------------------------------------------------



Exhibit B
Severance Agreement and General Release


March 31, 2014


Mr. Eric W. Thornburg
President and Chief Executive Officer
Connecticut Water Service, Inc.
The Connecticut Water Company
93 West Main Street
Clinton, Connecticut 06413


Re:
Resignation as Officer of Connecticut Water Service, Inc. and The Connecticut
Water Company and Notice of Retirement



Dear Eric:


I hereby resign my officer positions as Vice President, Service Delivery at each
of Connecticut Water Service, Inc. (“CWS”) and the Connecticut Water Company
(“CWC”) effective as of April 1, 2014.


I also hereby resign from any other officer or director positions I currently
hold at any of the direct or indirect subsidiaries of CWS or CWC.


I will plan to continue to serve the Company in a non-officer capacity until my
retirement on September 30, 2014.


Very truly yours,
/s/ Terrance P. O’Neill
Terrance P. O’Neill


Acknowledged and Agreed:


CONNECTICUT WATER SERVICE, INC.
THE CONNECTICUT WATER COMPANY
By: /s/ Eric W. Thornburg
Name: Eric W. Thornburg
Title: President and CEO

